Pfeifer, J.,
concurring. The majority opinion and syllabus are a good first step, but I would go further. As I first stated in my concurrence in Hillman v. Hastings Mut. Ins. Co. (1994), 68 Ohio St.3d 238, 626 N.E.2d 73, this court should eliminate entirely the physical contact rule. There is no reason that a case involving an automobile accident should be any different from any other case that depends on the testimony of only one eyewitness. As it does in every other case, the jury should decide the veracity of the witness and accord the testimony its due weight in light of the other evidence presented.
Cook, J., concurring in judgment. I agree with the majority’s decision to reverse but write separately because I find no support for the about-face the court takes in light of twenty-one years of solid case law and legislative policy-making. There may very well be grounds for the General Assembly to modify State Auto. Mut. Ins. Co. v. Rowe (1986), 28 Ohio St.3d 143, 28 OBR 238, 502 N.E.2d 1008, and require insurance companies to provide uninsured motorist coverage when an unidentified vehicle is the proximate cause of an accident and *308when there is corroborative evidence. However, that decision is not only beyond the scope of this case, but also not the province of this court.
The majority does not cite any change in public policy or any compelling public policy which would necessitate this court’s departure from our previous interpretations of R.C. 3937.18 and the “hit and run” physical contact provision. The majority appears to simply rewrite the applicable code provision. This court has held, in a trilogy of cases, that the “hit and run” physical contact provision is enforceable and not contrary to public policy. The legality of this contract clause is firmly embedded in this state’s syllabus law. See Travelers Indemn. Co. v. Reddick (1974), 37 Ohio St.2d 119, 66 O.O.2d 259, 308 N.E.2d 454; Yurista v. Nationwide Mut. Ins. Co. (1985), 18 Ohio St.3d 326, 18 OBR 370, 481 N.E.2d 584; and State Auto. Mut. Ins. Co. v. Rowe, supra.
As the majority concedes, R.C. 3937.18 does not require insurance companies to provide coverage for “hit and run” accidents. Nowhere in the applicable statutory framework can one find a requirement that an insurer offer uninsured motor vehicle coverage for injuries that result from the negligence of drivers of unidentified motor vehicles. The Reddick court stated without equivocation that:
“In the present case, the ‘hit and run’ coverage provided by the insurer represents an extension of coverage beyond that required by the statute, as R.C. 3937.18 requires coverage only for injuries caused by uninsured motorists.” (Emphasis sic.) Reddick, 37 Ohio St.2d at 124, 66 O.O.2d at 262, 308 N.E.2d at 457.
The Yurista decision was equally clear. Its syllabus states:
“When the definition of an uninsured motor vehicle in an uninsured motorist provision of an automobile liability insurance policy includes a ‘hit-and-run’ vehicle which causes bodily injury to an insured by physical contact with such person or a vehicle he is occupying, such physical contact must occur for the ‘hit- and-run’ inclusion to apply.”
Finally, in Rowe, this court stated in the syllabus:
“An automobile liability insurance policy which provides coverage against injuries caused to an insured by an unidentified motorist may, consistent with R.C. 3937.18 and public policy, include a provision requiring actual physical contact between the insured or the vehicle occupied by him and the unidentified vehicle.”
Justice Douglas, writing for the majority, stated in the first paragraph of his opinion in Rowe, supra:
“The initial issue presented in this case is whether an uninsured motorist liability policy clause that requires ‘physical contact’ between the insured or the vehicle occupied by him and the vehicle of an unidentified, motorist, as a condition *309of coverage, abrogates R.C. 3937.18 or contravenes public policy. We hold that it does not.” Rowe, 28 Ohio St.3d at 144, 28 OBR at 239, 502 N.E.2d at 1010.
We further held that R.C. 3937.18 did not require an insurance carrier to offer coverage for insureds injured by “hit and run” motorists:
“Given a literal reading, the terms of R.C. 3937.18 mandate only that coverage be extended for injuries caused by identified uninsured (and underinsured) motorists. While public policy may require that insurers provide coverage to insureds who are injured by hit-and-run motorists, R.C. 3937.18 does not require coverage for injuries caused by unidentified motorists. Therefore, because the insurance policy in this case provided, in addition to the basic mandated uninsured coverage, coverage for injuries caused by an unidentified motorist, the policy actually provided more protection than that required by statute. The ‘physical contact’ limitation set forth in the hit-and-run clause is, therefore, neither a violation of R.C. 3937.18 nor of public policy.” (Emphasis added in part.) Rowe, 28 Ohio St.3d at 145, 28 OBR at 239-240, 502 N.E.2d at 1010.
I believe it is worth emphasizing that neither this court nor the General Assembly has ever equated an “unidentified” motorist with an “uninsured” motorist. Indeed, this court expressly refused to do so in both Reddick and Rowe. Since our holding in Reddick in 1974, R.C. 3937.18 has been amended many times, including most recently in 1994. On any of these occasions the General Assembly could have addressed our holding in Reddick. On each occasion it chose not to. The appellant argues, I believe convincingly, that this absence of legislative action indicates the General Assembly’s intent to retain the “physical contact” requirement.
In 1994, R.C. 3937.18(A)(1) was amended to include language that specifically clarifies that “a person is legally entitled to recover damages if he is able to prove the elements of his claim that are necessary to recover damages from the owner or operator of the uninsured motor vehicle.” (Emphasis added.) This statutory language lends credence to the argument that a “hit and run” accident is not intended by the legislature to be subject to this coverage.
Because I find no reason to modify Reddick, Yurista and Rowe, I concur in judgment only.
Moyer, C.J., concurs in the foregoing concurring opinion.